In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Kings County, entered January 29, 1971, in favor of defendant, upon the trial court’s dismissal of the complaint at the close of the case at a jury trial. Judgment reversed, on the law, and new trial granted, with costs to abide the event. The appeal did not present questions of fact. In our opinion, there were questions for the jury (cf. Bloch v. ShattucJc Co., 2 A D 2d 20). Martuscello, Acting P. J., Shapiro, Gulotta, Brennan and Benjamin, JJ., concur.